IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON

                             OCTOBER 1999 SESSION
                                                              FILED
STATE OF TENNESSEE,               *                        January 25, 2000
                                         C.C.A. NO. W1999-01886-CCA-R3-CD
       Appellee,                  *      TIPTON COUNTY Cecil Crowson, Jr.
                                                          Appellate Court Clerk
v.                                *      Hon. Joseph H. W alker, III, Judge

WILLIE BAILEY,                    *      (Sentencing)
       Appellant.                 *




For Appellant:                           For Appellee:

Cyburn H. Sullivan, III                  Paul G. Summers
112 East Liberty                         Attorney General and Reporter
P.O. Box 395                             450 James Robertson Parkway
Covington, TN 38019                      Nashville, TN 37243-0493

                                         Patricia C. Kussman
                                         Assistant Attorney General
                                         425 Fifth Avenue North
                                         Nashville, TN 37243-0493

                                         James W. Freeland, Jr.
                                         Assistant District Attorney General
                                         302 Market Street
                                         Somerville, TN 38068


OPINION FILED: ____________________



AFFIRMED



NORMA MCGEE OGLE, JUDGE




                                      OPINION

              On July 14, 1997, the appellant, Willie Bailey, was convicted by a jury

in the Tipton County Circuit Court of aggravated robbery and felony possession of a
handgun. On August 7, 1997, the trial court sentenced the appellant as a persistent

Range III offender to twenty-six years incarceration for the aggravated robbery

conviction and five years incarceration for the felony possession of a handgun with
the sentences to be served concurrently for an effective sentence of twenty-six

years incarceration in the Tennessee Department of Correction.



              In this appeal as of right, the appellant presents the following

sentencing issues for our review: (1) Whether the trial court erred by sentencing the

appellant as a persistent offender; and (2) Whether the trial court misapplied certain
enhancement factors. Following a review of the record and the parties’ briefs, we

affirm the judgment of the trial court.



              Initially, we note that the appellant did not include a transcript of the

trial in the record on appeal. Our review of the appellant’s sentence requires an

analysis of (1) the evidence, if any, received at trial and at the sentencing hearing;

(2) the pre-sentence report; (3) the principles of sentencing and the arguments of

counsel relative to sentencing alternatives; (4) the nature and characteristics of the
offenses; (5) any mitigating or enhancement factors; (6) any statements made by

the appellant on his own behalf; and (7) the appellant’s potential for rehabilitation or

treatment. Tenn. Code Ann. § 40-35-102, -103, and -210 (1997).


              When there is a challenge to the length, range, or manner of service of

a sentence, it is the duty of this court to conduct a de novo review with a
presumption that the determinations made by the trial court are correct. Tenn. Code

Ann. § 40-35-401(d) (1997). This presumption of correctness is “conditioned upon

the affirmative showing in the record that the trial court considered the sentencing

principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d
166, 169 (Tenn. 1991). The burden is upon the appellant to demonstrate the

impropriety of the sentence. State v. Wilkerson, 905 S.W.2d 933, 934 (Tenn. 1995).

In this respect, failure to include a transcript of the trial makes it impossible for this
court to conduct an appropriate de novo consideration of the case or to determine


                                             2
whether the trial court erred relative to its determinations which were based in any

part on that evidence. State v. Hayes, 894 S.W.2d 298, 300 (Tenn. Crim. App.

1994); State v. Tate, No. 03C01-9110-CR-327, 1992 WL 281928, at *1 (Tenn. Crim.
App. at Knoxville, October 15, 1992).



              Notwithstanding the absence of the transcript of the trial, the record
establishes that the trial court correctly sentenced the appellant as a persistent

Range III offender. See Tenn. Code Ann. § 40-35-107(a) (1997). The appellant

argues that the trial court misapplied three enhancement factors. Specifically, the
appellant contends and the State concedes that Tenn. Code Ann. § 40-35-114(10)

(1997) (defendant had no hesitation about committing a crime where the risk to

human life was high) and Tenn. Code Ann. § 40-35-114 (16) (1997) (the crime was
committed under circumstances where the potential for bodily injury to a victim was

great) are inherent in the offense of aggravated robbery when no other persons

were present. State v. King, 905 S.W.2d 207, 213 (Tenn. Crim. App. 1995); State v.

Claybrooks, 910 S.W.2d 868, 872 (Tenn. Crim. App. 1994). Although the State

concedes that the trial court improperly applied these two enhancement factors, we
have no way of determining what an appropriate sentence should be in the absence

of such enhancement factors. The appellant also argues that the trial court

misapplied the enhancement factor found in Tenn. Code Ann. § 40-35-114(13)
(1997) (appellant on some form of release status at the time of the offense).

However, the record supports the trial court’s application of this enhancement factor.

In summary, in order to fully assess the issues raised by the appellant, this court
must consider, among other things, the evidence received at trial and the nature and

characteristics of the crime. Because the record does not contain a transcript of the

trial, we are unable to determine what an appropriate sentence should be. In the

absence of a complete record, we decline to disturb the sentencing determinations
of the trial court. Accordingly, the judgment of the trial court is affirmed.




                                           __________________________________


                                            3
                                  Norma McGee Ogle, Judge




CONCUR:



______________________________

John H. Peay, Judge



_______________________________

Alan E. Glenn, Judge




                                  4